ORDER

JESS H. DICKINSON, Presiding Justice,
for the Court.
This matter is before the Court on the Motion to Reinstate Direct Appeal filed by Stevenson Ford. The State of Mississippi’s response is also before us.
Ford was convicted of murder and sentenced to life imprisonment. On August 16, 2012, he filed an application for leave to proceed in the trial court on a motion for post-conviction collateral relief. Months later, on November 29, 2012, this Court remanded his case to the Circuit Court of Washington County for a hearing to determine whether he knowingly and intelligently waived his right to counsel on appeal. The circuit court found that Ford did not knowingly and intelligently waive his right to counsel on appeal; thus, it appointed the Indigent Appeals Division of the Office of the State Public Defender to represent Ford on appeal.
Ford now moves this Court to vacate the Court of Appeals’ decision in Ford v. State, 69 So.3d 788, (Miss.Ct.App.2011), withdraw the mandate, reinstate his appeal, and issue a briefing schedule.
After due consideration, we find that Ford’s petition should be granted.
IT IS THEREFORE ORDERED that the Motion to Reinstate Direct Appeal filed by Stevenson Ford is granted. The Court of Appeals’ decision in Ford v. State, *91769 So.3d 788, (Miss.Ct.App.2011), is hereby vacated, the mandate is withdrawn, and Ford’s appeal is reinstated. The Clerk of this Court shall issue a briefing schedule, and the appeal in cause number 2012-KA-01318-SCT shall proceed.
IT IS FURTHER ORDERED that this Order be published and that the Clerk of this Court spread this Order upon the minutes of the Court and forward a true certified copy to West Publishing Company for publication in the advance sheets of the Southern Reporter, Third Series (Mississippi Edition).
SO ORDERED.
ALL JUSTICES AGREE.